PARKER, Judge.
The judgment appealed from was dated 21 August 1971. The record on appeal was not docketed in this Court until 28 December 1971, which was more than ninety days after the date of the judgment appealed from. No order extending the time for docketing the record on appeal appears in the record. For failure of appellant to docket the record on appeal within the time allowed by the rules of this Court, this appeal is dismissed. Rule 5, Rules of Practice in the Court of Appeals. Phillips v. Wrenn Brothers, 12 N.C. App. 35, 182 S.E. 2d 285; State v. Burgess, 11 N.C. App. 430, 181 S.E. 2d 120; Williford v. Williford, 10 N.C. App. 541, 179 S.E. 2d 118; State v. Squires, 1 N.C. App. 199, 160 S.E. 2d 550.
The record does contain an order, signed by District Judge Alexander, extending the time “within which to prepare the statement of case on appeal or record on appeal.” This order did not extend the time for docketing the record on appeal. Horton v. Davis, 11 N.C. 592, 181 S.E. 2d 781; Smith v. Starnes, 1 N.C. App. 192, 160 S.E. 2d 547. In addition, we call attention to the fact that Judge Alexander, who was not the trial judge, did not have authority to sign an order extending the time for service of the case on appeal. State v. Lewis, 9 N.C. App. 323, 176 S.E. 2d 1; State v. Shoemaker, 9 N.C. App. 273, 175 S.E. 2d 781.
Nevertheless, we have carefully reviewed the record and prejudicial error sufficient to warrant a new trial is not shown.
Appeal dismissed.
Chief Judge Mallard and Judge Morris concur.